Citation Nr: 1208325	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for 
service connection for a right eye disorder.

2. Whether new and material evidence has been received to reopen a claim for 
service connection for sleeping problems.

3. Whether new and material evidence has been received to reopen a claim for 
service connection for a low back disorder.

4. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

5. Whether new and material evidence has been received to reopen a claim for service connection for right and left knee disorders.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for tonsillitis.

8.  Entitlement to service connection for an acquired psychiatric disorder including depression and as secondary to service-connected disabilities.

9.  Entitlement to a rating in excess of 10 percent for strain of the carpometacarpal ulnar ligament of the right thumb.

10.  Entitlement to a compensable rating prior to March 13, 2008, and in excess of 10 percent thereafter for tinea pedis.

11.  Entitlement to a compensable rating for psuedofolliculitis barbae.

12.   Entitlement to service connection for a right eye disorder. 

13.  Entitlement to service connection for a low back disorder.

14.  Entitlement to service connection for a right shoulder disorder.

15.   Entitlement to service connection for right and left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD
John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1987 to July 1990 and for nine days during the period of time from June 1991 to January 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The decision, in part, reopened a final disallowed claim for service connection for a right knee disorder but denied service connection on the merits.  

The Board recharacterized the issues as captioned above to permit separate adjudication of petitions to reopen final disallowed claims, remand certain claims for further development, and group similar musculoskeletal joint claims to simplify remand instructions.  

The Veteran testified before the Board sitting at the RO in November 2009.  A transcript of the hearing is associated with the claims file.

In February 2010, the Board remanded the claims for further development. 
 
In April 2011, the RO granted an increased rating of 10 percent, effective March 13, 2008 for tinea pedis.  The claim for a higher schedular rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he expressly indicates otherwise).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for right eye, low back, right shoulder, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  In May 2002, the RO denied service connection for right eye and sleeping disorders.  The Veteran expressed timely disagreement in December 2002.  Following an October 2003 statement of the case, the Veteran did not perfect a timely appeal.  

2.  Since May 2002, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the right eye.  

3.  Since May 2002, evidence received is cumulative and not material, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a sleep disorder.  

4.  In July 2003, the RO denied service connection for disorder of the right shoulder, bilateral knees, and low back.  The Veteran did not express timely disagreement.   

5.  Since July 2003, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for the low back, right shoulder, and bilateral knees.  

6.  The Veteran's reported tinnitus is not related to any aspect of service including exposure to high levels of noise from vehicle fueling and operations and weapons firing in exercises. 

7.  The Veteran does not have a current disability of the tonsils. 
8.  The Veteran's acquired psychiatric disorder, variously diagnosed as depression, mood disorder, bipolar disorder, obsessive compulsive disorder, explosive disorder, and several forms of personality disorder, did not manifest within one year of active service and is not related to any aspect of service.  

9.  The Veteran's right thumb disability is manifested by pain, occasional numbness, mild reduction of grip strength, and mild limitation of motion that reduces his ability to retain hold of objects but does not interfere with writing. 

10.  Prior to March 13, 2008, the Veteran's tinea pedis manifested as mild drying and scaling of the skin but no open areas, redness, or macerations. The affected area was less than 5 percent of the total skin area and was treated with topical medications.  The disability did not impose limitations in walking or require special footwear.  

11.  Effective March 13, 2008, the Veteran's tines pedis manifested with more severe symptoms of scaling of the soles of the feet and masceration between the toes totaling an area of five percent of the total body skin surface.  The disability 
was treated with topical medications and use of cotton socks but did not impose limitations in walking.  

12.   The Veteran's pseudofolliculitis barbae is not disfiguring and is manifested by   four or five small well healed papules scattered in a 50 percent area of the neck after shaving.  The Veteran wears a beard to avoid the symptoms and shaves between once per week and once per month.  The affected area is less than one percent of the total skin area. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for a right eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  New and material evidence has not been received to reopen a final disallowed claim for service connection for a sleep disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

3.  New and material evidence has been received to reopen a final disallowed claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

4.  New and material evidence has been received to reopen a final disallowed claim for service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

5.  New and material evidence has been received to reopen a final disallowed claim for service connection for a right and left knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

7.  The criteria for service connection for tonsillitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

8.   The criteria for service connection for an acquired psychiatric disorder including depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.125 (2011).  

9.  The criteria for a rating in excess of 10 percent for strain of the carpometacarpal ulnar ligament of the right thumb have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2011).  

10.  The criteria for a compensable rating prior to March 13, 2008 and in excess of 10 percent thereafter for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011). 
11.  The criteria for a compensable rating for psuedofolliculitis barbae have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In March 2006, the RO provided notice that did not meet all requirements.  The notice advised the Veteran of three of the criteria to establish service connection and that evidence was needed to show how his service-connected disabilities had become more severe.  The RO explained the reasons for the previous denials of service connection and the requirement for new and material evidence to reopen those claims.  The RO informed the Veteran of VA's and his respective responsibilities to obtain relevant evidence.  The notice did not explain how a rating or effective date would be assigned if service connection were granted and did not provide at least general notice of the rating criteria for the increased rating claims or request information on the effect of these disabilities on the Veteran's occupation.  

In June 2008 after the initial decision on the claims, the RO provided a notice that provided a general notice of how ratings would be assigned with the specific criteria for rating skin and thumb disabilities.  The notice did not explain how an effective date would be determined or request information on the impact of the disabilities on the Veteran's employment.  The RO subsequently readjudicated the increased rating claims in supplemental statements of the case in July 2008 and all claims in January 2008 and April 2011 supplemental statements of the case with opportunities for the Veteran to respond.   Although adjudicative documents may not substitute for adequate notice, the RO provided information on the assignment of effective dates in the January 2008 supplemental statement of the case.  In hearings before the RO in October 2007 and before the Board in November 2009, the Veteran described his symptoms and the effect on his last occupation and his daily activities.  

The Board concludes that the late notice of rating methods and the method for assigning an effective date were not prejudicial to the Veteran.  The Veteran had actual knowledge that information regarding the effect of the disabilities on employment would be considered because he provided that information during the hearings.  He was advised of the relevant rating criteria and effective date methodology with an opportunity to respond before readjudication of the claims.  Finally, the lack of notice of the assignment of effective dates was not prejudicial as service connection will not be granted and effective dates will not be assigned. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  No service treatment records were recovered for the Veteran's second period of service.  The Veteran reported and the National Personnel Records Center confirmed that the Veteran was ordered to active duty but could not be found for several months.  The Veteran was actually on active duty for nine days at the end of the period for discharge processing only.  The Veteran acknowledged that no treatment or examinations were provided at that time, and therefore, no records exist.  VA has obtained post-service medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In February 2010, the Board remanded all claims for further development including to obtain medical and adjudicative records associated with the grant of disability benefits by the Social Security Administration (SSA) and additional VA outpatient treatment records.  The SSA records and VA outpatient records through February 2010 were obtained and associated with the claims file.  The Board concludes that 
there has been substantial compliance with this portion of the remand instructions.  

Petition to Reopen Final Disallowed Claims

In May 2002, the RO denied service connection for right eye and sleeping disorders.  The Veteran expressed timely disagreement in December 2002.  Following an October 2003 statement of the case, the Veteran did not perfect a timely appeal.  In July 2003, the RO denied service connection for disorder of the right shoulder, bilateral knees, and low back.  The Veteran did not express timely disagreement.   Therefore, both decisions became final.  38 U.S.C.A. § 7105.   The RO received the Veteran's petition to reopen the claims in January 2006. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, all claims are for the same disabilities arising from the same injuries or manifestations in service and thus are on the same factual basis as the time the claims were last decided on the merits.  Therefore, new and material evidence is required.  Id.  
Right Eye Disorder
Service treatment records showed that the Veteran sought treatment in November 1987 for closure and a burning sensation in the right eye after splashing a "minimal quantity" of gasoline in the eye.  A clinician diagnosed chemical conjunctivitis, irrigated the eye, and prescribed antibiotic ointment.  There was no follow-up treatment.  In January 1989, the Veteran received several sutures for a laceration above the right eye incurred in a sports event.  The sutures were removed from the well healed laceration six days later.  There was no mention of any injury to the eye.  The Veteran did not report and the examiner did not note any eye symptoms or abnormalities on a June 1990 discharge examination.  The Veteran's uncorrected vision was measured as 20/20. 
  
In May 2000, a private physician noted the Veteran's report of redness and photophobia of the right eye for the previous few days.  The Veteran did not report a history of eye injuries in service.  The physician diagnosed anterior uveitis of the right eye and provided steroid drops.  There was no follow-up.  In an August 2001 statement, the Veteran's mother noted that she observed unspecified changes in the Veteran associated with a right eye injury.  In April 2002, a VA physician noted the history in service, treatment in 2000, and the Veteran's report of intermittent blurry distance vision, redness, and photophobia.  On examination, the physician noted no organic eye deficits or evidence of current active iritis in the right eye.  Right eye visual acuity was 20/20-1.  The physician concluded that there was no clinical finding consistent with previous chemical conjunctivitis.  

In May 2002, the RO denied service connection for a right eye disorder because there was no credible medical evidence of a current right eye disability.  The Veteran expressed timely disagreement and contended that he experienced blurry right eye vision, but he did not perfect a timely appeal. 
 
In August 2006, the RO denied a petition to reopen the claim because the only new evidence received was VA outpatient treatment records that were silent for any right eye treatment and were therefore not material.  

Since May 2002, the RO received the following relevant evidence: VA outpatient records starting in September 2006 for recurrent but infrequent treatment of right eye uveitis, and the Veteran's testimony at an October 2007 RO and November 2009 Board hearings reporting recurrent flare-ups of right eye symptoms and VA outpatient treatment for right eye iritis.  
The Board concludes that some lay and medical evidence received since the last final disallowance of the claim is new because it was not previously considered.  The Veteran's testimony of the circumstances of the eye injuries in service is not new because it is cumulative of service treatment records that were previously considered.  However, the lay and medical reports of recurrent eye infections are material as they relate to a recurrent disorder.  The Board acknowledges that the VA medical reports did not contain an opinion on the origin of the recurrent symptoms or whether they are related to the injuries in service.  Newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).   Therefore, as new and material evidence has been received related to the reason for the last final disallowance and to this extent only, the Board grants the petition to reopen the claim and remands the issue for further development as directed below.
Sleep Disorder
Service treatment records are silent for any sleep- related symptoms, diagnoses, or treatment.  The Veteran denied any frequent difficulty sleeping on a June 1990 discharge physical examination medical history questionnaire, and no sleep related issues were noted by the examiner. 
 
In March 2001, the RO requested information and authorization from the Veteran to obtain records of any post-service diagnosis and treatment for a sleep disorder, but no response was received.  In an August 2001 statement, the Veteran's mother noted that she observed unspecified changes in the Veteran's sleeping habits after service.  In May 2002, the RO denied service connection for a sleep disorder because there was no credible medical evidence of a current disorder.   In a December 2002 notice of disagreement, the Veteran noted that unspecified sleeping problems continued to exist but he did not indicate that he was diagnosed or treated for a particular disability.  The RO issued an October 2003 statement of the case, but the Veteran did not perfect a timely appeal, and the decision became final.  38 U.S.C.A. § 7105.  The RO received the Veteran's petition to reopen the claim in January 2006. 

Since May 2002, the RO has received the following relevant evidence:  VA outpatient treatment records starting in January 2006; and the Veteran's testimony at an October 2007 RO and November 2009 Board hearings.  This evidence is new because it was not previously considered.  Outpatient treatment records are not material because they are silent for any symptoms, diagnoses, or treatment for an organic sleep disorder.  Several mental health examiners noted the Veteran's reports of sleep dysfunction but only as a symptom of an acquired psychiatric disorder and not a separate sleep disability.  In the hearings, the Veteran stated that he experienced sleep deprivation while engaged in operations in the field in service and that he continued to experience interrupted sleep after service associated with racing thoughts, anxiety, and discomfort from thumb and shoulder disorders.   Therefore, the Board concludes that this evidence is not material to the issue of separate service connection for an organic sleep disorder.   

As new and material evidence has not been received, the Board denies the petition to reopen the claim for service connection for a separate sleep disorder.  The Board will address sleep dysfunction as a symptom associated with an acquired psychiatric disorder or as a rating factor for the thumb disability below. 
Low Back, Right Shoulder, Bilateral Knee Disorders
Service treatment records showed that the Veteran sought treatment in November 1987, nine months after enlistment, for bilateral knee pain that he reportedly experienced for over one year.  A clinician noted no recent trauma, normal patellae, no swelling or laxity, and a full range of motion.  The clinician noted possible retropatella pain syndrome and prescribed exercises.  

Service treatment records showed that the Veteran sought treatment on two occasions for low back pain and on one of those occasions for right shoulder pain.  In May 1988, a clinician noted the Veteran's reports of injuring his low back and right shoulder on an amusement park ride.  There was mild tenderness to palpation but no loss of range of motion.  The clinician diagnosed mild muscle strain and prescribed heat application and muscle-relaxant medication.  In December 1988, the Veteran reported that he fell on his back while playing sports.  The examiner noted mild muscle spasms but no loss of range of motion.  The examiner diagnosed mild muscle spasm and prescribed heat and medication.  No back, shoulder, or knee symptoms were reported by the Veteran or noted by the examiner in a June 1990 discharge physical examination. 

In an August 2001 statement, the Veteran's mother noted that the Veteran told her that he had multiple joint arthritis from sleeping outdoors in cold weather during Army field exercises. 
 
In May 2003, a VA physician noted a review of the claims file and accurately summarized the treatment encounters in service.  The physician noted the Veteran's reports of post-service work as a basketball coach, maintenance technician, and U.S. Postal Service mail handler and that he experienced back, shoulder and knee pain since service.  The Veteran reported that he had been examined while at the Postal Service but did not submit treatment reports as requested by the physician.  On examination, there was a full range of motion of the back, shoulder, and knees.  X-rays of the right shoulder and bilateral knees were normal, and X-rays of the lumbar spine showed minimal degenerative changes.  The physician acknowledged the possible diagnosis of a patellar syndrome in service but concluded that the knees were normal on examination.  The physician noted that the Veteran reported that he was able to shoot basketballs, pitch and catch softballs, and perform 100 pushups.  He diagnosed possible mild rotator cuff syndrome of the right shoulder but concluded that it did not develop in service.  The physician noted the mechanical low back sprains in service but that the current mild degenerative changes were not related to the injuries in service.  

In July 2003, the RO denied service connection for the low back and right shoulder disorders because the medical opinion of record was that the current mild degenerative changes of the spine and rotator cuff syndrome were not related to the episodes of mild injury and treatment in service.  The RO denied service connection for the bilateral knees because there was no credible medical evidence of current disorders.  The Veteran did not express timely disagreement, and the decision became final. 

Since July 2003, the RO received the following evidence: VA outpatient treatment records starting in January 2006 for low back, right shoulder, and right knee symptoms and diagnoses of Reiter's syndrome, also termed seronegative spondyloarthropathy for multiple joint pain; a June 2006 VA compensation and pension examination of the right knee; US Postal Service records of employment physical examination in September 1990 and May 2005 and workplace injuries of the right shoulder and right leg in May 1999 and April 2002; records of private hospital treatment in 2003; and the Veteran's testimony at an October 2007 RO and November 2009 Board hearings.   

The Board concludes that some evidence received since the last final disallowance of the claims is new because it has not been previously considered.  The Veteran's testimony regarding his injuries and treatment is service is not new because it is cumulative of that shown in the service treatment records and was previously considered.  Records of private hospital treatment in 2003 are not material as they address unrelated disorders.  Postal Service records of injuries to the right shoulder and right leg are material as they show post-service events contributing to current shoulder and knee symptoms.  Most significantly, the VA outpatient treatment records are material to the reasons for the previous denial because they show current treatment for knee disorders and a new diagnosis of Reiter's syndrome or seronegative spondyloarthropathy, a systemic joint disease which was not previously considered.  The Veteran provided testimony of this diagnosis and suggests that the disease affects multiple joints including the shoulder, knees and lumbar spine and that it may be related to the injuries and treatment in service or to his exposure while sleeping outdoors in cold weather in service.  The testimony is presumed to be credible for new and material analysis purposes and relates to a possible relationship of the current symptoms to events in service.   

Therefore, the Board concludes that new and material evidence has been received and to this extent only grants the petition to reopen the claims for service connection for the low back, right shoulder, and bilateral knees and remands the claims for further development as directed below. 
 
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for an acquired psychiatric disorder requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.
Tinnitus
Service personnel records showed that the Veteran's military duties involved the operation and fueling of Army vehicles in the field.  The Veteran did not deploy to a combat area.  Therefore, the Board concludes that he was exposed to high noise levels from heavy vehicles, small arms, and artillery fire during training events.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for tinnitus or organic ear disorders.  A June 1990 discharge audiometric test showed normal hearing acuity, and the Veteran denied any hearing loss or ear trouble.  

In U.S. Postal Service examinations in September 1990 and July 2005, the Veteran denied any loss of hearing or ear abnormalities.  

VA treatment records from January 2006 through February 2010 are silent for any symptoms, diagnosis, or treatment for tinnitus.  In an October 2007 RO hearing, the Veteran stated that he was exposed to high levels of noise while refueling tanks and on firing ranges.  He stated that he experienced ringing in the ears since 1988 but was unable to recall where and when he sought treatment during and after service.  In an November 2009 Board hearing, the Veteran reported the same noise exposure in service and that he had no significant noise exposure after service.  He stated that the buzzing and ringing in his ears was intermittent, interfered with conversation and listening to music, and was triggered by unspecified events.  He reported that he otherwise had normal hearing. 

In February 2010, the Board remanded the claim in part to obtain an ear and audiometric examination and opinion on the origin of any hearing deficit.  

In May 2010, a VA audiologist noted a review of the claims file and summarized the results of four audiometric examinations in service that showed normal hearing at entry and at discharge.  The audiologist noted the Veteran's duties in service fueling trucks and tanks, work after service for several years in a factory, and one year driving a truck.  The Veteran reported using ear protection both in and after service.  The audiologist noted the Veteran's report that he had difficulty hearing conversations and television, that he experienced occasional aural fullness, ear aches every one to two months, and tinnitus once per month lasting a few days.  On examination, the audiologist noted no organic ear deficits.  The audiologist performed puretone threshold and speech discrimination testing but the results were significantly inconsistent and contradictory.  The audiologist concluded that the results were not adequate for rating purposes because "nonorganic loss was revealed bilaterally."  For this reason, the audiologist was unable to provide a diagnosis or opinion on the claim for tinnitus. 

The Board concludes that there has been substantial compliance with the remand instructions to provide the Veteran with an audiometric examination.  Even though the results were found by the examiner to be inadequate to provide a diagnosis or opinion, the Board concludes that the examination was thorough and addressed the Veteran's history, current symptoms, and their impact on his employment and occupation.  The audiologist performed the applicable testing.  The audiologist concluded that the Veteran's perceived hearing difficulties were nonorganic indicating that the Veteran was unconsciously or deliberately not providing consistent responses to the test so that a clear medical picture could be obtained.  The Board concludes that this examination was adequately performed and that the Veteran's responses were inconsistent, inaccurate, and precluded a medical assessment.  No reexamination is warranted as there is no evidence to suggest another examination would yield different results.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not "a one-way street"), aff'd on recon., 1 Vet. App. 406 (1991)).  

The Board concludes that service connection for tinnitus is not warranted.  The Veteran is competent to report his sensed symptoms but the Board places low probative weight on his reports because he denied any symptoms in service or in Postal Service examinations in 1990 and 2005 which contradicts his statements of a continuity of symptoms.  He was unable to provide coherent responses to VA medical testing and examination in 2010.   Therefore, there is inadequate credible lay or medical evidence of a diagnosis of tinnitus, manifestation of symptoms in service, a continuity of symptoms after service, or a relationship of any perceived symptoms to events in service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Tonsillitis
Service treatment records and all post service private and VA outpatient treatment records are silent for any symptoms, diagnoses, or treatment for tonsillitis. 

In the October 2007 RO and November 2009 Board hearings, the Veteran stated that he had tonsillitis several times in service but no longer experienced any symptoms.  

The Board concludes that service connection for tonsillitis is not warranted because the Veteran acknowledges that he does not have a current disability, and there is no credible medical evidence of record of any symptoms or treatment for tonsillitis.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Acquired Psychiatric Disorder including Depression

Service treatment records are silent for any symptoms, diagnoses, or treatment of a psychiatric disorder.  In a June 1990 discharge physical examination, the Veteran denied any loss of sleep, depression, memory deficits, or nervous trouble.  The examiner noted no psychiatric abnormalities.   The U.S. Postal Service, private, and VA clinical records show that the Veteran worked in a factory, drove trucks, and worked as a mail handler until approximately 2005.  

In an August 2001 statement, the Veteran's mother noted that she observed changes in the Veteran's behavior since he was discharged from the Army including nervousness and unspecified changes in behavior and sleeping habits.  U.S. Postal Service medical examinations in September 1990 and July 2005 are silent for any psychiatric symptoms.   The Veteran denied any previous treatment for psychiatric or substance abuse disorders. 
 
In October 2005, the Veteran was admitted to a private hospital for treatment after expressing thoughts of harming employees at his workplace.  Initial examinations included drug screening tests that were positive for cannabinoids.  The attending physician noted initial diagnoses of depression, substance abuse, and possible personality disorders but no acute medical issues.  The physician noted the Veteran's anger toward coworkers but made no reference to any events in service or to any physical complaints.  After 10 days of inpatient treatment with psychotherapy and medication, the attending physician noted a discharge diagnosis of adjustment disorder and depression with narcissistic personality traits.  

VA outpatient treatment records from January 2006 to May 2010 showed periodic outpatient psychiatric treatment and therapy.  In January 2006, a clinician noted that the Veteran had been released from employment at the Post Office several months earlier and was angry over the dismissal, frustrated with the process of obtaining VA benefits, perceived racism, and financial concerns.  In subsequent sessions in 2006, the Veteran expressed homicidal ideations and an inability to control anger.  The Veteran was hospitalized at a VA facility in October 2005 for continued homicidal and suicidal ideations.  He reported that he was dismissed from his job because of alcohol abuse and absences, but he retained anger directed a coworkers, supervisors, and "the system."  The attending psychiatrist diagnosed psychoses, not otherwise specified, mood disorder, alcohol/cannabis abuse, and obsessive compulsive disorder.   There was no mention of events in service or that any physical disabilities were the source of the mental health symptoms.  

In January 2007 the Social Security Administration granted disability benefits for affective disorders.  In addition to the private hospital records from 2005 and the VA outpatient treatment records, SSA obtained a mental health assessment from a private psychologist who diagnosed obsessive compulsive disorder, intermittent explosive disorder, mood disorder, and possible personality disorder.  The psychologist checked boxes on forms but did not provide any narrative comments.  
 
The Veteran continued to receive periodic mental health encounters with similar persistent symptoms.  He received inpatient VA psychiatric care in February 2007.   The attending psychiatrist noted the same diagnoses but added malingering.  The psychiatrist noted that the Veteran's behavior was bizarre and that he appeared to be feigning symptoms of psychosis.  In August 2007, the Veteran was again admitted for inpatient treatment.   Another VA attending psychiatrist noted the Veteran's continued frustration with the bureaucracy of the government disability system and depression over the death of a sister.  The psychiatrist added bipolar disorder to the list of possible diagnoses.  In December 2007, a clinician noted the Veteran's reports of sleep deprivation for many years in the context of his racing thoughts and lack of anger control.  He did not mention sleep disturbance related to physical pain or any obstructive respiratory symptoms.  In January 2008, a clinician noted the Veteran's statement that his problems arose from the people and situation in his home town and planned to move elsewhere.   

In March 2008, the Veteran sought a letter from his attending physicians attesting to his recovery and capacity to return to work.  In April 2008, the attending psychiatrist noted that the Veteran's bipolar disorder was in full remission.  The Veteran did not receive VA mental health treatment again until January 2010. 

In an October 2007 RO hearing, the Veteran stated that his depression started in service where he was under pressure to excel in his job.  He reported that after service, his depression became more severe when he learned that a former fellow Soldier was killed in combat action.  He further stated that his depression was associated with his skin and thumb disabilities.  The medical records show that these factors were never reported to clinicians.  The Veteran's tenant stated that the Veteran generally kept to himself and appeared depressed.  The Veteran's two sisters stated that the Veteran wrote depressing letters while in the service and changed his behavior after coming home.  They stated that he became more irritable, explosive, and socially isolated. 

In a November 2009 Board hearing, the Veteran stated that his depression started after service and was related to his service-connected right thumb pain and dysfunction. 

The Board concludes that service connection for an acquired psychiatric disorder, variously diagnosed as depression, mood disorder, bipolar disorder, obsessive compulsive disorder, explosive disorder, and several forms of personality disorder, is not warranted.  

The Veteran is competent to report on his own symptoms and behaviors, and his tenant, mother, and sisters are competent to report on their observation of his behaviors that included irritability, lack of anger control, and social isolation.  The Board concludes that their lay testimony of his behavior since 2005 is credible.   The reports of abnormal behavior during service or after service until 2005 are not credible.  These observations are not consistent with military and Postal service records which are silent for any psychiatric symptoms and which were specifically denied by the Veteran at the time.  Moreover, the lay observations by the Veteran, his family, and the tenant that his mental health symptoms started in service or are related to events in service were expressed only to VA disability adjudicators.  None of the private or VA clinicians or examiners noted reports by the Veteran or observations that any of the Veteran's difficulties, abnormal behaviors, or substance abuse existed since service or were attributable to any events in service.   Rather, the symptoms and diagnoses were associated with conflicts at work, frustrations with employer and disability agency decisions, contended racism, and financial distress but not related to any aspect of Army service.  

The Board considered whether service connection is warranted for an acquired psychiatric disorder secondary to service-connected thumb or skin disorders.  The Board considered the degree of severity and dysfunction associated with these disorders in more detail in the rating decisions below.   Notwithstanding the limited impact these disabilities have on the Veteran's capacity for work and daily activities, the Veteran never reported this relationship to his medical providers and never in over five years of treatment mentioned the disabilities as a causative or aggravating factor in his psychiatric disorders.  None of the Veteran's psychiatric diagnoses arose even in part from impairment or pain associated with the thumb or skin disorders symptoms.  This contention was made only by the Veteran at the Board hearing in the context of claims for disability compensation.  

The weight of the credible and probative evidence demonstrates that the Veteran's current acquired psychiatric disorders including depression and symptoms of interrupted sleep first manifested greater than one year after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Right Thumb

In a June 1990 discharge physical examination questionnaire, the Veteran reported that he was right handed. 

A 10 percent rating is warranted for ankylosis of the dominant thumb in a favorable position and a 20 percent rating if in an unfavorable position.  There is no higher schedular rating.  Additional ratings are warranted if the ankylosis of the thumb imposes limitation of motion of the fingers or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

A noncompensable rating is warranted for limitation of motion of the thumb with a gap of less than one inch (2.4 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted if the gap is between one and two inches (5.1 centimeters), and a 20 percent rating is warranted if there is a gap of more than two inches (5.1 centimeters) between the thumb and the fingers with the thumb attempting to oppose the fingers.  There is no higher schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Incomplete paralysis of intrinsic muscles of the dominant hand and flexors of the fingers warrant 20 percent rating if mild, a 40 percent rating if moderate, and a 50 percent rating if severe.  38 C.F.R. § 4.124, Diagnostic Code 8512.  Additional ratings are available for radial, median, and ulnar nerve damage affecting the hand.  However, the injury in this case was external jamming and ligament strain of the thumb with no subsequent medical evidence of nerve damage.   Therefore, these criteria are not applicable.  38 C.F.R. § 4.124, Diagnostic Codes 8514-16.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there is no X-ray evidence of degenerative or traumatic arthritis of the right carpometacarpal joint.  Therefore, these criteria are not applicable.  

Service treatment records showed that the Veteran was treated for injuries of the right thumb on three occasions.  In October 1987, a military clinician noted that the Veteran jammed his thumb on the floor while running.  The Veteran reported pain but there was no deformity or laceration.  There was a full range of motion but with pain on abduction.  X-rays showed no fracture.  The clinician diagnosed a sprain and provided a thumb splint.  In January 1988, the Veteran sought treatment after jamming his right thumb playing basketball, and a clinician again diagnosed a mild sprain.  In March 1988, the Veteran returned to the clinic with reports of continued right thumb pain and swelling in the past three days.  There was a full range of motion, and X-rays showed no fracture.  The examiner advised no use of the right hand for three weeks.  In a June 1990 discharge examination, the Veteran denied any symptoms of arthritis or bone deformity, and the examiner note no upper extremity abnormalities. 

In March 2002, a VA examiner noted a review of the claims file and the Veteran's reports of pain on the ulnar side of the right thumb which increased on extension.  The examiner noted no observable ligament deficits or muscle weakness but the Veteran had a decreased ability to oppose the thumb with the fourth and fifth fingers and with forced abduction of the thumb to the palm of the hand but did not record any measured gap.  X-rays showed no fracture or degenerative disease.  The examiner diagnosed a history of injury and strain of the right carpometacarpal ulnar ligament.  

In May 2002, the RO granted service connection and a 10 percent rating by analogy to Diagnostic Code 5224 even though there was no evidence of ankylosis.  The rating was assigned to compensate the localized tenderness and pain with hyperextension.  

In June 2006, a VA examiner noted the Veteran's reports of increasing pain, stiffness, and occasional numbness of his right thumb for which he used over-the- counter pain medication.  The Veteran acknowledged that he had injured the thumb at work but did not provide the date or circumstances.  The Veteran did not report any limitations in daily activities and was no longer working as a mail handler.  Hand grasp strength was slightly less than normal but equal to the left hand.  There was full flexion and extension of all digits including the thumb with no pain on motion.  X-rays were normal, and the examiner diagnosed intermittent strain of the right thumb.  

From June 2006 to February 2010, the Veteran received periodic examination and treatment at a VA rheumatology clinic for multiple joint pain including pain and stiffness of the right hand.  In November 2009, a clinician noted that the right thumb interphalangeal joint was tender with no swelling.  The clinician noted that the joint was not appropriate site for injections and that the right hand oligoarthritis was likely use-related.   There were no observations specific to the right thumb although the Veteran was diagnosed with seronegative spondylosis related to other joints.  

In an October 2007 RO hearing, the Veteran stated that he experienced pain, loss of range of motion, and an inability to retain a grip on objects such as a lawn mower handle or a football.  He also reported stiffness in cold weather and difficulty lifting more than 10 pound objects.  In a November 2009 Board hearing, the Veteran reported that he did not leave his job as a mail handler because of his thumb but would not be able to return to that work because of intermittent pain, stiffness, and loss of function of his hand.  He reported that he received injections at a VA clinic and that he was unable to open a jar and dropped objects. 

In February 2010, the Board remanded the claim to obtain a current VA examination.  

In May 2010, a VA physician noted a review of the claims file including the diagnoses of Reiter's syndrome or seronegative spondyloarthropathy that also affected the right hand function in gripping, twisting, pulling and pushing.  The physician did observe limitation of motion of the right first carpometacarpal joint that affected gripping medium sized objects.  On examination, abduction, adduction, and flexion of the right thumb was 15 to 20 degrees less than on the left with reduced grip strength but noted no additional limitations on repetition.  The physician noted that the Veteran was unable to touch the right thumb pad to other fingers because of the effects of Reiter's syndrome on the other fingers.  The Veteran's touch sensation and ability to write were not limited.  X-rays showed degenerative changes only of the fourth and fifth fingers.  Although the examiner did not provide gap measurements that could be directly applied to the rating criteria, the Board concludes that the examination was adequate because the examiner followed the remand instructions and provided sufficient information on the range of motion of the thumb. The examiner considered the entire history, did not observe ankylosis, and did describe the limitations of motion and reduced function in sufficient detail to assign an appropriate level of disability.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions.   

The Board concludes that a rating in excess of 10 percent for residuals of a right thumb injury is not warranted.  As the Veteran is able to move the thumb, there is no ankylosis and Diagnostic Code 5224 is not for direct application nor is it the most analogous for rating in this case.  The Board concludes that a rating under Diagnostic Code 5228 is most appropriate because the Veteran is able to move the thumb joint with some limitation in range of motion and with pain and stiffness.  There is also mild loss of grip strength.  The VA examiner in 2006 noted no gap when opposing the thumb to the fingers.  In 2010, the examiner noted that contact could not be made and did not provide gap measurements.  Nevertheless, the examiner noted that the inability to make contact was caused by Reiter's syndrome of the other fingers and not the service connected thumb.  Based on the reduced ranges of motion in abduction, adduction, and flexion of the joint compared to the left side noted by the physician in 2010, the Board concludes that the limitation of motion most closely approximates the gap associated with a 10 percent rating, keeping in mind the overlapping effects of the Reiter's syndrome on the finger joints.  A higher rating of 20 percent is not warranted because the range of motion is not more restricted and because the loss of grip strength does not interfere with all hand function as the Veteran is able to grip some objects including writing implements.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected right thumb disorder results in a unique disability that is not addressed by the rating criteria.  The criteria contemplate the Veteran's symptoms of pain, loss of range of motion, and functional deficiencies such as reduced grip strength.  Although the Veteran contends that his thumb disorder would preclude performing his previous duties as a mail handler, the functional loss demonstrated in the examination affected only the use of one hand in lifting objects greater than 10 pounds or pushing or pulling a cart with the right hand for an extended period of time.  The Board concludes that this effect is mild and would not preclude many other occupations or even other duties at the Postal Service.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinea Pedis and Pseudofolliculitis Barbae (PFB)

Dermatophytosis including tinea pedis is rated under the criteria for dermatitis.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  Ratings for dermatitis were not changed during the period covered by this appeal.  A noncompensable rating is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatophytosis including tinea barbae is rated under the criteria for dermatitis or under the criteria for scars or disfigurement of the face depending on the predominant disability.  C.F.R. § 4.118, Diagnostic Code 7813. 

Rating criteria for scars or disfigurement of the face, head or neck were changed effective October 23, 2008.  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114, 4.118; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Prior to October 23, 2008, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

a.  Scar 5 or more inches (13 or more cm.) in length.  
b.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
c.  Surface contour of scar elevated or depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h.  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Unretouched color photographs must be considered when evaluating the disability under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 3. 

Changes to the rating criteria of Diagnostic Code 7800 effective October 23, 2008 were as follows.  The criteria were made applicable to burn scars and scars from other causes in addition to the same characteristics of disfigurement.  Separate evaluations of disabling effects of scars other than disfigurement such as pain, instability, muscle, or nerve damage are required.  Characteristics of disfigurement may be caused by one scar or multiple scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  

Service treatment records showed several authorizations for relaxation of shaving requirements to avoid outbreaks of skin lesions in the bearded area of the face.  The Veteran was treated on several occasions for tinea pedis which was also noted on the June 1990 discharge examination. 

In May 2003, a VA physician noted a review of the claims file and the treatment of 
PRB and tinea pedis in service.  On examination, the physician noted that the Veteran wore a beard to minimize the facial disorder that manifested as mild folliculitis in the lower aspect of the neck and remained minimally active.  Examination of the feet showed mild scaling and scattered eruptions on both feet with increased maceration of the skin between some toes.  In July 2003, the RO granted service connection and noncompensable ratings for both disabilities because of the small areas affected and medication limited to topical ointments.  

In June 2006, another VA examiner noted the Veteran's reports of continued use of topical ointment on the feet with no improvement.  The Veteran reported itching and skin splitting between the toes and discomfort on the lateral areas of the feet.  On examination, there was mild drying and scaling of the skin but no open areas, redness, or macerations.  The examiner concluded that the disorder was under fair control and affected less than one percent of total skin area.  Regarding PFB, the Veteran reported shaving once per week and continued use of topical cream and alcohol.  On examination, there was hair growth over the entire beard area with no bumps, scales, redness, or drainage.  The examiner noted no active disease. 

In an October 2007 RO hearing and a November 2009 Board hearing, the Veteran stated that his tinea pedis and PFB had not improved and that he experienced outbreaks with itchy, scaly skin and drainage.  The Veteran stated that he shaved only once per month to avoid the outbreaks on the face and wore cotton socks and used Epsom salt soaks on his feet

VA outpatient dermatology clinic notes in March through May 2008 showed that the tinea pedis had become more severe and clinicians prescribed several different medications to improve control.  The clinicians did not provide estimated percentages of affected skin area.   

In February 2010, the Board remanded the claims to obtain a current VA examination.   

In May 2010, a VA physician noted a review of the claims file and the Veteran's report of shaving once per week, the most recent time two days earlier.  The Veteran continued to leave a significant beard intact and use topical medication to minimize the skin outbreaks.  On examination, the physician noted approximately 50 percent of the neck bearded area was shaved with four or five small well healed papules scattered in the shaven area.  There were no active pustules, comedomes, or cysts.  The affected area was less than one percent of the total skin area.  The Veteran reported use of several different types of topical medication on the feet.  The physician noted scaling of the soles of the feet and masceration between the toes totaling an area of five percent of the total body skin surface.   The Board concludes that this examination was adequate as it addressed the history, current symptoms, and provided clinical observations for application to the rating criteria.  Although no color photographs were provided, the examiner did not note any characteristics of disfigurement to warrant a visual assessment by the Board.  There has been substantial compliance with the remand instructions. 

In April 2011, the RO granted an increased rating of 10 percent for tinea pedis, effective in March 2008 when the disorder was noted to have become more severe and the clinical descriptions were similar to that noted by the examiner in May 2010.  

The Board concludes that a compensable rating for pseudofolliculitis barbae is not warranted at any time during the period covered by this appeal.  There is no lay or medical evidence that the disorder caused scarring or any characteristics of disfigurement.  The Veteran wears a beard and shaves a small area of the neck to minimize the outbreaks which are limited to a small number of papules with no drainage only a few days after shaving.  The disorder is controlled with topical medication only.  A compensable rating is not warranted because the affected area is not larger, systemic medication is not required, and there are no characteristics of disfigurement.  There is no lay or medical evidence of any functional limitations other than the Veteran's claim that certain occupations require a clean shaven appearance.  Even if true, exclusion from certain occupations does not preclude many other forms of employment open to men with beards.  

The Board concludes that a compensable rating prior to March 2008 and in excess of 10 percent thereafter for tinea pedis is not warranted.  The affected area of unexposed skin was less than five percent prior to March 2008 when clinicians generally noted more severe symptoms and prescribed different topical medications.  The descriptions of the affected areas of the feet at that time were consistent with the 2010 estimate of an affect area of 5 percent, warranting the 10 percent rating.  A higher rating is not warranted because the affected areas are not larger and because systemic medication is not required.  Moreover, there are no functional limitations such as difficulty walking or wearing regular shoes as a result of the disability.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected facial and foot skin disorders result in a unique disability that is not addressed by the rating criteria.  The criteria contemplate the Veteran's symptoms of discomfort, affected area, and use of topical medication.  There are no characteristics of disfigurement or functional deficiencies.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
ORDER

The petition to reopen a final disallowed claim for service connection for a right eye disorder is granted . 

The petition to reopen a final disallowed claim for service connection for sleeping problems is denied.

The petition to reopen a final disallowed claim for service connection for a low back disorder is granted .
		
The petition to reopen a final disallowed claim for service connection for a right shoulder disorder is granted .
		
The petition to reopen a final disallowed claim for service connection for right and left knee disorders is granted.

Service connection for tinnitus is denied. 

Service connection for tonsillitis is denied. 

Service connection for an acquired psychiatric disorder including depression and including secondary to service-connected disabilities is denied.

A rating in excess of 10 percent for strain of the carpometacarpal ulnar ligament, right thumb is denied.

A compensable rating prior to March 13, 2008 and a staged rating in excess of 10 percent thereafter for tinea pedis are denied.

A compensable rating for psuedofolliculitis barbae is denied.

REMAND

The Board refers to the discussion of the service and post service history of injury and treatment of the right eye and multiple joint discomfort discussed above.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is credible evidence of chemical conjunctivitis of the right eye following the exposure to gasoline in service.  Although a chronic disorder was not noted by the VA examiner in April 2002, VA outpatient treatment records since 2006 showed recurrent right eye symptoms of irritation and photophobia.  The Veteran's suggestions of a relationship to the event in service are sufficient to meet the low threshold to warrant a VA examination and opinion on the etiology of his current right eye symptoms.  38 C.F.R. § 3.159 (c). 

Although the VA examiner in May 2003 concluded after examination of the low back, right shoulder, and bilateral knees that there was either no chronic disability or that minor symptoms were not related to injuries in service, VA outpatient treatment records including many consultations at a VA rheumatology clinic show that the Veteran has been diagnosed with a systemic joint disease.  There is credible medical evidence of injuries in service and credible lay evidence from the Veteran of his prolonged exposure to cold weather on field exercises, and there is medical evidence of a current diagnosis of a systemic joint disease.  The Veteran's contention that there is a relationship to service meets the low threshold to warrant and examination and medical opinion on the etiology of the Veteran's Reiter's syndrome or seronegative spondlyloarthropathy.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA right eye examination by an appropriately qualified VA physician.  Request that the physician review the claims file and note review of the claims file in the examination report.  Request that the physician provide an evaluation of the Veteran's recurrent right eye symptoms of irritation and photophobia and provide an opinion whether any disability found is at least as likely as not (50 percent or greater possibility) related to exposure to gasoline in the eye in service or any other aspect of service.  A rationale for the opinion is required.  

2.  Schedule the Veteran for a VA rheumatology  examination of his low back, right shoulder, and bilateral knees by an appropriately qualified VA physician.  Request that the physician review the claims file and note review of the claims file in the examination report.  Request that the physician provide an evaluation of the Veteran's low back, right shoulder, and bilateral knee symptoms as well as any multi-joint symptoms associated with Reiter's syndrome or seronegative spondyloarthropathy and provide an opinion whether any disability found is at least as likely as not (50 percent or greater possibility) related to injuries noted in the service treatment records, exposure to cold weather in service, rigorous use of the joints in military activities, or any other aspect of service.  A rationale for the opinion is required.   

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for a right eye, low back, right shoulder, and bilateral knee disorder.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


